                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


OYSTER OPTICS, LLC,

               Plaintiff,

v.
                                                            Civil Action No. 2:19-cv-00257-JRG
INFINERA CORPORATION,
CORIANT (USA) INC., CORIANT
NORTH AMERICA, LLC, AND
CORIANT OPERATIONS, INC.,

               Defendants.



                                   NOTICE OF COMPLIANCE

       Defendants Infinera Corporation, Coriant (USA) Inc., Coriant North America, LLC, and

Coriant Operations, Inc. hereby notify the Court that pursuant to the Court’s Docket Control Order

[Dkt. 48], they have served their Preliminary Claim Construction pursuant to P.R. 4-2 on counsel

for Plaintiff via electronic mail on March 3, 2020.



Dated: March 4, 2020                                  Respectfully submitted,

                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith
                                                      State Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257
                                                      Email: melissa@gillamsmithlaw.com
                                                   Ruffin Cordell
                                                   Bar No. 04820550
                                                   cordell@fr.com
                                                   Joseph V. Colaianni
                                                   D.C. Bar No. 454744
                                                   colaianni@fr.com
                                                   Indranil Mukerji
                                                   MA Bar No. 644059
                                                   mukerji@fr.com
                                                   Christopher Dryer
                                                   D.C. Bar No. 1022460
                                                   dryer@fr.com
                                                   FISH & RICHARDSON P.C.
                                                   1000 Maine Ave., S.W., Suite 1000
                                                   Washington, DC 20024
                                                   Telephone: (202) 783-5070
                                                   Facsimile: (202) 783-2331

                                                   Attorneys for Defendants
                                                   Infinera Corporation, Coriant (USA) Inc.,
                                                   Coriant North America, LLC and
                                                   Coriant Operations, Inc.



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this 4th day of March, 2020.



                                                     /s/ Melissa R. Smith
                                                    Melissa R. Smith
